1                                                                                The Honorable Marc Barreca
                                                                                                   Chapter 7
2                                                                             Hearing Date: October 23, 2019
                                                                                    Hearing Time: 10:00 a.m.
3                                                                                      Place: Everett Station
                                                                              Response Due: October 16, 2019
4

5

6
                             IN THE UNITED STATES BANKRUPTCY COURT
7                      FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

8    In re:                                                       No. 19-13401

9    DANIEL DELAINE MUNRO and                                     TRUSTEE’S OBJECTION TO MOTION
                                                                  FOR RELIEF FROM STAY
     SUZANNE LESLIE MUNRO,
10
                     Debtors.
11
              COMES NOW, the Trustee, Virginia A. Burdette, and objects to the Motion for Relief from Stay
12
     filed by creditor, Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A., as
13
     Trustee for Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-6 (“Creditor”).
14
     The Movant is seeking relief from automatic stay as to the enforcement of the Creditor’s note and deed
15
     on the Debtors’ real property commonly described as 7115 174th Street SW, Edmonds, WA 98026. The
16
     Trustee’s objection to the Motion is based on the following representations:
17
              1. The § 341(a) meeting of creditors was held in this case on October 8, 2019.
18
              2. From the Debtors’ testimony at the meeting of creditors and their Chapter 7 petition, I
19
                 learned that the Debtors are in possession of a joint check for $57,763.10 or similar amount,
20
                 which is payable to the Movant and the Debtors as payment on an insurance claim for tree
21
                 damage caused to the aforementioned real property.
22

23
     TRUSTEE’S OBJECTION TO MOTION FOR RELIEF                                                         Virginia A. Burdette
     FROM STAY - 1                                                                                       Chapter 7 Trustee
                                                                                                th
24                                                                                        5506 6 Avenue South, Suite 207
                                                                                                       Seattle, WA 98108
                                                                                              Telephone: (206) 441-0203
                                                                                                Facsimile: (206) 624-2631



       Case 19-13401-MLB          Doc 14    Filed 10/09/19     Ent. 10/09/19 11:08:05      Pg. 1 of 2
1              3. The funds are the Movant’s collateral and, if applied to its loan on the property, would

2                 substantially reduce the amount of the Movant’s claim. The Trustee believes that relief from

3                 automatic stay is currently unnecessary, as the Movant is adequately protected by its

4                 significant equity cushion in the property.

5              4. Furthermore, the Trustee needs time to investigate the validity of other liens that may exist

6                 against the property and to investigate the property’s value, which, given its Edmonds

7                 location, may be significant even as a tear-down,

8

9              For the reasons stated herein, the Trustee respectfully requests that the Court deny the Motion for

10   Relief.

11             Dated this 9th day of October, 2019.

12                                                          /s/ Virginia A. Burdette
                                                            Virginia A. Burdette, WSBA #17921
13                                                          Chapter 7 Trustee

14

15

16

17

18

19

20

21

22

23
     TRUSTEE’S OBJECTION TO MOTION FOR RELIEF                                                           Virginia A. Burdette
     FROM STAY - 2                                                                                         Chapter 7 Trustee
                                                                                                  th
24                                                                                          5506 6 Avenue South, Suite 207
                                                                                                         Seattle, WA 98108
                                                                                                Telephone: (206) 441-0203
                                                                                                  Facsimile: (206) 624-2631



      Case 19-13401-MLB            Doc 14     Filed 10/09/19     Ent. 10/09/19 11:08:05      Pg. 2 of 2
